DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-10 are presented for examination. Instant application is CON of U.S. Patent No. 10,922,767 B2 and U.S. Patent No. 10,922,766 B2.  

Examiner’s Remarks


35 USC § 101: Independent claim 1 is patent eligible under § 101 because following limitations in combination integrate an abstract idea into a practical application: “capture images of a check, execute image processing on the images of the check to verify the captured images conform with one or more image quality requirements, and in response to successful verification, extract at least a part of transaction data for payment related to the real estate transaction from the images of the check; generate an electronic check based on the transaction data; forward the electronic check and the recipient account information directly to the financial institution to cause a deposit of the electronic check into the 

35 USC § 102 and § 103: The prior art Duthler (2007/0219818 A1) teaches generally a system for storing real estate transaction data and for facilitating real estate transaction. The prior art, however, fails to teach a system for: “capture images of a check, execute image processing on the images of the check to verify the captured images conform with one or more image quality requirements, and in response to successful verification, extract at least a part of transaction data for payment related to the real estate transaction from the images of the check; generate an electronic check based on the transaction data; forward the electronic check and the recipient account information directly to the financial institution to cause a deposit of the electronic check into the recipient account; 42 Procopio Dkt. No. 125297-000 1CTO9generate a data file, storing the data file on the database, and generate a notification of the data file, the data file being representative of the transaction data; automatically, in response to forwarding the electronic check and the recipient account information to the financial institution, transmit the notification of the data file to a recipient based on the recipient identifier; and generate and transmit another notification to the transaction initiator in 

Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,922,767 B2; and claims 1-10 of U.S. Patent No. 10,922,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.


Claim Objections









Claim 1 is objected to because of the following recitation: “automatically, in response to forwarding the electronic check and the recipient account information to the financial institution, transmit the notification of the data file to a recipient based on the recipient identifier.” Since “recipient” has already appeared in the claim, this recitation should read: “automatically, in response to forwarding the electronic check and the recipient account information to the financial institution, transmit the notification of the data file to the recipient based on the recipient identifier.”

Claim 4 is objected to because of the following recitation: “receive a processed check images.” Since “processed check images” is in plural, there should be no indefinite article “a” in frot of it. This recitation should read either (1) “receive the processed check images” if this recitations refers back to “execute image processing on the images of the check” in claim 1, or (2) “receive processed check images” if this recitations is the first instance of “processed check images.”   

Claim Rejections - 35 USC § 112












The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claim 1, and dependent claims 2-10 based on their dependency on independent claim 1, are rejected under § 112(b) because following limitations in claim 1 has an insufficient antecedent basis: “a third party application server . . . related to a recipient account for the recipient.” 

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brown (10,692,066 B1) discloses: “The check processing logic  is configured to extract financial information (e.g., recipient name, drafter name, account numbers, etc. as printed on the paper check or written in a memo line or an endorsement via optical character recognition, or other similar technologies) from images of a paper check included in the check deposit request.”

Prasad (9,779,392 B1) discloses: “The check image may then process the check image and extract deposit data from the digital check image.”













Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619